an abuse of discretion. Arnold v. Kip, 123 Nev. 410, 414, 168 P.3d 1050,
                1052 (2007).
                               On appeal, appellant contends that he complied with both of
                NRCP 16.1(e)'s requirements. Specifically, he contends that a July 15,
                2010, phone conversation with respondents' counsel constituted the case
                conference and that a June 18, 2010, filing with the district court
                constituted his case conference report. As the district court pointed out,
                however, appellant's June 18 filing preceded the purported July 15
                conference, which made it impossible for the June 18 filing to satisfy the
                requirements of a case conference "report." See NRCP 16.1(c) (requiring a
                case conference report to summarize what was discussed at the case
                conference).
                               Moreover, even accepting appellant's above-described
                argument, the district court properly determined that appellant had failed
                to comply with NRCP 16.1(e)'s timing requirements.' A review of the
                district court's order demonstrates that it considered the required factors
                in determining that dismissal was warranted, see Arnold, 123 Nev. at 415-
                16, 168 P.3d at 1053 (listing relevant factors), and we perceive no abuse of


                       'Specifically, even if the July 15, 2010, phone call were considered to
                be a case conference, it took place more than 300 days after respondents'
                first appearance in August 2009. See NRCP 16.1(e)(1) (permitting
                dismissal when a case conference is not held within 180 days of a
                defendant's first appearance). Likewise, even if appellant's June 18, 2010,
                filing were considered to be a case conference report, it was filed nearly
                300 days after respondents' first appearance. See NRCP 16.1(e)(2)
                (permitting dismissal when a case conference report is not filed within 240
                days of a defendant's first appearance).



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                discretion in the district court's decision. Id. at 414, 168 P.3d at 1052.
                Accordingly, we
                            ORDER the judgment of the district court AFFIRMED. 2




                                                                                        J.



                                                                                        J.
                                                           Saitta



                cc:   Seventh Judicial District Court Dept. 2
                      Ronald W. Collins
                      Attorney General/Carson City
                      White Pine County Clerk




                      2 Appellantalso challenges a prior order in which the district court
                denied appellant's motion for summary judgment. This motion was
                properly denied, as a genuine factual dispute existed with regard to
                whether appellant's due process rights had been violated. Wood v.
                Safeway, Inc., 121 Nev. 724, 729, 121 P.3d 1026, 1029 (2005) (indicating
                that summary judgment is appropriate only when "no genuine issue as to
                any material fact [remains] and. . . the moving party is entitled to a
                judgment as a matter of law" (quotation omitted)).



SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A